 1   Lawrence J. Semenza, III, Bar No. 7174
     Christopher D. Kircher, Bar No. 11176
 2   Jarrod L. Rickard, Bar No. 10203
     SEMENZA KIRCHER RICKARD
 3
     10161 Park Run Drive, Suite 150
 4   Las Vegas, Nevada 89145
     ljs@skrlawyers.com
 5   cdk@skrlawyers.com
     jlr@skrlawyers.com
 6
     Attorneys for Plaintiff
 7   Megan Klatt, on behalf of herself
     and all others similarly situated
 8
     Kirsten A. Milton, Bar No. 14401
 9   Daniel Aquino, Bar No. 12682
     JACKSON LEWIS P.C.
10   300 South Fourth Street, Suite 900
     Las Vegas, Nevada 891015
11   Tel: (702) 921-2460
     Fax: (702) 921-2461
12   kirsten.milton@jacksonlewis.com
     daniel.aquino@jacksonlewis.com
13
     Attorneys for Defendant
14   Dignity Health

15                               UNITED STATES DISTRICT COURT
16
                                          DISTRICT OF NEVADA
17
     MEGAN E. KLATT, an individual, on                   Case No.: 2:17-cv-02425-RFB-BNW
18   behalf of herself and all others similarly
     situated,
19                                                       [PROPOSED] ORDER GRANTING
                   Plaintiff,                            PRELIMINARY APPROVAL OF CLASS
20                                                       ACTION SETTLEMENT
            vs.
21
     DIGNITY       HEALTH,      a California
22   corporation; DOES 1-50, unknown
     individuals; and ROE COMPANIES 1-50,
23   unknown business entities,

24                 Defendants.

25   TO ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD:

26          The Application for Preliminary Approval of a Class Action Settlement came before this

27   Court, the Honorable Richard F. Boulware II presiding, on March 11, 2020. This Court, having

28   considered the papers submitted in support of the application of the parties, HEREBY ORDERS

                                                        1
                     [Proposed] Order Granting Preliminary Approval of Class Action Settlement
 1   THE FOLLOWING:
 2       1.   This Court grants preliminary approval of the settlement based upon the terms set
 3            forth in the Joint Stipulation of Settlement and Release between Plaintiff and
 4            Defendant (the “Settlement”) attached as Exhibit 1 to the Amended Joint Motion
 5            for Preliminary Approval of Class Action Settlement. The Settlement appears to
 6            be fair, adequate and reasonable to the Class.
 7       2.   The Settlement falls within the range of reasonableness and appears to be
 8            presumptively valid, subject only to any objections that may be raised at the final
 9            fairness hearing and final approval by this Court.
10       3.   A final fairness hearing on the question of whether the proposed Settlement, the
11            attorneys’ fees to Class Counsel, the awards to the Class Representative and four
12            Class Members identified has having raised concerns, and payments to members
13            of the Class are finally approved as fair, reasonable and adequate is scheduled in
14            accordance with the schedule set forth below.
15       4.   This Court approves, as to form and content: (i) the Notice of Pendency of Class
16            Action and Proposed Settlement, and Hearing Date for Final Court Approval of
17            Settlement (“Notices of Pendency of Class Action”), in substantially the form
18            attached to the Stipulation of Settlement as Exhibit C; (ii) the Claim and Consent
19            Form, in substantially the form attached thereto as Exhibit A; and (iii) the
20            Exclusion Form, in substantially the form attached thereto as Exhibit D. This
21            Court approves the procedure for Class Members to participate in, to opt out of
22            and to object to, the Settlement as set forth in the Notices of Pendency of Class
23            Action.
24       5.   This Court directs the mailing of the Notices of Pendency of Class Action, Claim
25            and Consent Form, and the Exclusion Form by first class mail to the Class
26            Members in accordance with the Stipulation of Settlement and the schedule set
27            forth below. This Court finds the dates selected for the mailing and distribution of
28            the Notices of Pendency of Class Action, Claim and Consent Form, and the

                                                   2
                [Proposed] Order Granting Preliminary Approval of Class Action Settlement
 1         Exclusion Form, as set forth in the schedule, meet the requirements of due process
 2         and provide the best notice practicable under the circumstances and shall constitute
 3         due and sufficient notice to all persons entitled thereto.
 4   6.    It is ordered that the Settlement Class (as defined in the Stipulation of Settlement)
 5         is preliminarily certified for settlement purposes only.
 6   7.    This Court confirms Plaintiff Megan Klatt as Class Representative and Semenza
 7         Kircher Rickard as Class Counsel.
 8   8.    This Court confirms Class Action Administrator, as CPT Group., Inc.
 9   9.    To facilitate administration of the settlement pending final approval, this Court
10         hereby enjoins Plaintiff and all Class Members from filing or prosecuting any
11         claims, suits or administrative proceedings (including filing claims with the
12         Nevada Office of the Labor Commissioner and the U.S. Department of Labor)
13         regarding claims released by the Settlement unless and until such Class Members
14         have filed valid Requests for Exclusion with the Claims Administrator and the
15         time for filing exclusions with the Claims Administrator has elapsed.
16   10.   This Court orders the following schedule for further proceedings:
17
           Deadline for the Parties to sign the April 17, 2020
18   a.    Settlement Agreement
19
           Deadline for Defendant to Submit         May 4, 2020
20   b.    Class Member Information to
           Claims Administrator
21         Deadline for Claims Administrator        May 15, 2020
     c.    to Mail the Notices of Pendency of
22
           Class Action, Claim and Consent
23         Form, and Exclusion Form to Class
           Members
24         Deadline for Class Members to            August 7, 2020
     d.    Postmark or submit Exclusion
25         Forms and Claim and Consent
26         Forms electronically through the
           website
27         www.klattdignityhealth.com
     e.    Deadline for Receipt by Court and        August 7, 2020
28         Counsel of any Objections to

                                                3
             [Proposed] Order Granting Preliminary Approval of Class Action Settlement
 1                     Settlement
               f.      Deadline for Class Counsel to file          August 10, 2020
 2
                       Motion for Final Approval of                [15 calendar days           before   Final
 3                     Settlement, Attorneys’ Fees, Costs,         Approval Hearing]
                       and Enhancement Award
 4             g.      Deadline for Class Counsel to File          August 10, 2020
                       Declaration      from       Claims          [15 calendar days           before   Final
 5                     Administrator of Due Diligence              Approval Hearing]
                       and Proof of Mailing
 6
               h.      Final Fairness Hearing and Final August 25, 2020 at 2:00 PM in lV
 7                     Approval                         Courtroom 7C.
 8
               i.      Deadline for Defendant to deposit           September 4, 2020
 9                     the Net Settlement Amount into an           [10 days after the Final Fairness and
                       escrow account set up by the                Final Approval hearing]
10                     Claims Administrator
               j.      Deadline for Claims Administrator           [30 calendar days after Effective
11                     to mail the Settlement Awards and           Date]
12                     the Enhancement Awards, and to
                       wire transfer the Attorneys’ Fees
13                     and Costs (if Settlement is
                       Effective)
14

15             IT IS SO ORDERED.
16

17               April 3, 2020
        Dated: ________________
                                                               RICHARD F. BOULWARE, II
18                                                             UNITED STATES DISTRICT JUDGE
19

20

21

22

23   4828-1123-8181, v. 1

24

25

26

27

28

                                                               4
                            [Proposed] Order Granting Preliminary Approval of Class Action Settlement
